     Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DAVID VANN,
                                                    ANSWER TO AMENDED
                              Plaintiff,            COMPLAINT
             v.
                                                    Case No. 18-cv-6464DECLARATION
                                                                       (MAT)       OF
THE CITY OF ROCHESTER, a municipal entity,
POLICE OFFICER MATTHEW DRAKE, IMB                   Jury Trial Demanded
#1956, POLICE OFFICER STEVEN MITCHELL,
IMB #2134, INVESTIGATOR JEFFREY
KESTER, IMB #2230, SERGEANT JEFFREY
LAFAVE, II, IMB #1634, POLICE OFFICER
DAVID E. KEPHART, IMB #2074, POLICE
OFFICER ADAM BRODSKY, IMB #2478,
POLICE OFFICER TIMOTHY DEMPSEY, IMB
#2122, INVESTIGATORY CHRISTOPHER
MUSCATO, IMB #1331, CAPTAIN GARY
MOXLEY, POLICE OFFICER ANGEL PAGAN,
IMB #2421, POLICE OFFICER CHRISPHER J.
BARBER, IMB #1949, SERGEANT DANIEL J.
ZIMMERMAN, IMB #295, POLICE OFFICER
ERIC MCGRAW, IMB #2131, SERGEANT
JOSEPH LAIOSA, IMB #1180, INVESTIGATOR
TOMESHA ANGELO, IMB #1665, TECHNICIAN
STEPHANIE MINTZ, IMB #2496, Police Officers
“John Does 1-10” (whose names are currently
unknown), and other unidentified members of
the Rochester Police Department, THE
COUNTY OF MONROE, SANDRA DOORLEY,
individually and as District Attorney of the
County of Monroe, and MICHAEL HARRIGAN,
as an employee of the Monroe County District
Attorney’s Office and Individually,

                              Defendants


      Defendants, the City of Rochester (hereinafter “the City”) and Rochester Police

Department Personnel named in this action, together (hereinafter “the City Defendants”)

by their attorney Timothy R. Curtin, Corporation Counsel, John M. Campolieto, Esq., of

Counsel, answer the Complaint as follows:
     Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 2 of 12




       1.     Admit the allegations contained in paragraphs 14, 16, 34, 45, 69, 76, 225, 237,

243, 288, 472 and 473 of the Complaint.

       2.     Deny the allegations contained in paragraphs 2, 4, 5, 6, 7, 8, 12, 19, 30, 31,

33, 35, 46, 47, 48, 49, 50, 53, 54, 55, 56, 57, 58, 59, 60, 61, 63, 64, 65, 67, 70, 72, 73, 74,

75, 77, 78, 79, 80, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92 , 93, 94, 95, 96, 97, 98, 101,

102, 103, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 117, 118, 119, 120, 123,

125, 126, 127, 133, 134, 136, 138, 139, 140, 142, 143, 144, 145, 146, 147, 148, 149, 150,

152, 153, 155,156, 170, 171, 172, 173, 174, 175, 178, 179, 180, 181, 183, 184, 185, 186,

187, 188, 189, 190, 191, 192, 193, 198, 199, 200, 201, 202, 203, 208, 209, 210, 211, 213,

214, 217, 218, 219, 220, 221, 222, 223, 224, 227, 228, 229, 230, 231, 232, 233, 234, 242,

248, 249, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 265, 266, 267, 268, 271,

274, 275, 276, 277, 278, 285, 286, 287, 289, 292, 295, 296, 300, 301, 302, 323, 324, 326,

327, 331, 333, 335, 338, 339, 373, 375, 377, 385, 388, 389, 392, 394, 397, 399, 403, 404,

406, 407, 418, 419, 420, 421, 422, 423, 424, 425, 426, 427, 428, 429, 430, 432, 433, 434,

435, 436, 437, 438, 440, 442, 443, 444, 445, 471, 474, 475, 476, 479, 480, 481, 482, 483,

484, 485, 486, 487, 488, 489, 490, 491, 492, 494, 495, 496, 497, 498, 499, 500, 502, 503,

505, 506, 507 508, 509, 510, 511, 512, 513, 514, 515, 516, 517, 518, 519, 520, 521, 522,

523, 524, 525, 526, 527, 528, 529, 530, 531, 532, 533, 539, 540, 541, 542, 543, 544, 552,

553, 554, 555, 556, 557, 558, 559 , 560, 561, 562, 563, 564, 665, 566, 567, 568, 569, 570,

571, 572, 573, 574, 575, 576, 577, 578, 582, 585, 587, 588, 589, 591, 592, 593, 594, 595,

721, 722, 723, 724, 725, 726, 728, 729, 730, 731, 732, 733, , 734, 736, 737, 738, 739, 740,

741, 742, 743, 744, 745, 746, 747, 748, 749, 750, 751, 752, 787, 788, 789, 790, 791,
     Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 3 of 12




792(320), 792, 793794, 795, 796, 797, 798, 799, 800, 801, 802, 803, 804, 805, 806, 807,

808, 809, 810 and 811 of the Complaint

       3.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraphs 3, 9, 10, 11, 13, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29,

32, 36, 37, 38, 39, 40, 41, 42, 43, 44, 51, 52, 62, 66, 71, 99, 100, 104, 116, 121, 122, 124,

128, 129, 130, 131, 132, 135, 137, 141, 151, 154, 157, 158, 159, 160, 160, 161, 162, 163,

164, 165, 166, 167, 168, 169, 176, 177, 194, 195, 196, 204, 205, 206, 207, 212, 215, 216,

235, 236, 238, 240, 244, 245, 246, 250, 251, 252, 264, 273, 279, 284, 297, 307, 312, 313,

314, 315, 316, 317, 318, 319, 320, 321, 322, 328, 329, 336, 337, 340, 341, (342-349), 352-

371, 378, 379, 380, 381, 382, 383, 384, 386, 390, 391, 401, 402, 412, 413, 414, 415, 431,

439, 441, (446-470), 477, 478, 493, 501, 583, 584, 586, 727 and 735 of the Complaint.

       4.     Paragraph 1 of the Complaint sets forth intentions and statements of law,

rather than averments of fact, to which no response is required, if a response is deemed to

be necessary the paragraph is denied.

       5.     The City Defendants admit as much of paragraph 15 which states that the City

is authorized by law to maintain a police department and deny the remainder of the

Paragraph.

       6.     The City Defendants admit as much of paragraph 68 that indicates Officers

attempted to detain Plaintiff after he left the store and deny the remainder of the Paragraph.

       7.     The City Defendants admit as much of paragraph 81 which states that Vann

was arrested but deny the remainder of the paragraph.
     Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 4 of 12




        8.    The City Defendants admit as much of Paragraph 182 which states that Daniel

Zimmerman reviewed some documentation associated with the arrest of Plaintiff but deny

the remainder of the Paragraph.

        9.    The City Defendants deny the allegations of Paragraph 226 and direct the

Court to the Technician’s Report.

        10.   The allegation contained in Paragraph 239 does not make grammatical sense

and therefore the City Defendants cannot admit or deny an answer to the Paragraph.

        11.   The City Defendants deny the allegations of Paragraph 241 and direct the

Court to Rochester Police Department Supporting Deposition of D.M. dated September 4,

2015.

        12.   The City Defendants deny the allegations of Paragraph 247 and direct the

Court to the Rochester Police Department Supporting Deposition of D.A. dated September

5, 2015.

        13.   The City Defendants admit as much of Paragraph 269 which states that

Investigator Tomesha Angelo was listed as the case coordinator but deny the remainder of

the allegations contained in the Paragraph.

        14.   The City Defendants admit as much of Paragraph 270 which infer that

Tomesha Angelo, Officer Jeffrey Kester, Officer Steven Mitchell, Officer Mathew Drake and

Officer Jeffery Kester worked in coordination on this case but deny the remainder of the

allegations contained in the Paragraph.

        15.   The City Defendants admit as much of Paragraph 272 which states that the

executed criminal complaints were under oath but deny the remainder of the allegations

contained in the Paragraph.
     Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 5 of 12




      16.    The City Defendants admit as much of Paragraph 280 that Officers Kester and

Drake were not disciplined but deny the remainder of the allegations contained in this

Paragraph.

      17.    The City Defendants admit as much of Paragraph 281 that Investigator

Tomesha Angelo was not disciplined but deny the remainder of the allegations contained in

this Paragraph.


      18.    As and for an Answer to Paragraph 282 and 283 the City Defendants deny the

allegations contained in the Paragraphs and direct the Court to the Criminal Complaint,

sworn to by Investigator Angelo on September 5, 2015.

      19.    As and for an Answer to Paragraph 290, the City Defendants deny the

allegations contained in the paragraph and direct the Court to the Criminal Complaint, sworn

to by Investigator Angelo on September 5, 2015.

      20.    The City Defendants admits as much of Paragraph 291 that Investigator

Tomesha Angelo was not disciplined but deny the remainder of the allegations contained in

the Paragraph.

      21.    As and for an Answer to Paragraph 293 the City Defendants deny the

allegations made in the Paragraph and direct the Court to the Incident Report drafted by

Officer Mitchell dated September 5, 2015.

      22.    As and for an Answer to Paragraph 294 the City Defendants deny the

allegations made in the Paragraph and direct the Court to the Incident Report drafted by

Officer Mitchell dated September 5, 2015.

      23.    The City Defendants admits as much of Paragraphs 298 and 299 that state

Investigator Tomesha Angelo, Officer Matthew Drake, Officer Steven Mitchell, Investigator
     Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 6 of 12




Tomesha Angelo and Jeffery Kester were not disciplined but deny the remainder of the

allegations contained in the Paragraphs 298 and 299.

      24.    The City Defendants admit as much of Paragraph 303 which states that

Investigator Tomesha Angelo was listed as the case coordinator but deny the remainder of

the allegations contained in the Paragraph.

      25.    As and for an Answer to Paragraph 304 the City Defendants deny the

allegations made in the Paragraph and direct the Court to the Grand Jury Referral.

      26.    As and for an Answer to Paragraph 305 the City Defendants deny the

allegations made in the Paragraph and direct the Court to the Technician’s Report.

      27.    As and for an Answer to Paragraph 306 the City Defendants deny the

allegations made in the Paragraph and direct the Court to the Technician’s Report.

      28.    Paragraph 308 is a conclusory statement of a policy and thus requires no

answer, if it is determined that such a paragraph requires an answer said Paragraph is

denied.

      29.    Paragraph 309 is a conclusory statement of a policy and thus requires no

answer, if it is determined that such a paragraph requires an answer said Paragraph is

denied.

      30.    Paragraph 310 is a conclusory statement of law and thus requires no answer,

if it is determined that such a paragraph requires an answer said Paragraph is denied.

      31.    Paragraph 311 is a conclusory statement of law and policy and thus requires

no answer, if it is determined that such a paragraph requires an answer said Paragraph is

denied.
     Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 7 of 12




       32.    Paragraph 325 is a conclusory statement of law and thus requires no answer,

if it is determined that such a paragraph requires an answer said Paragraph is denied.

       33.    As and for an Answer to Paragraph 330 the City Defendants deny the

allegations contained in the Paragraph and direct the Court to the Grand Jury Testimony of

Officer Mitchell.

       34.    As and for an Answer to Paragraph 332 the City Defendants deny the

allegations contained in the Paragraph and direct the Court to the Grand Jury Testimony of

Officer Drake.

       35.    As and for an Answer to Paragraph 334 Defendants deny the allegations

contained in the Paragraph and direct the Grand Jury Testimony of Officer Kester.

       36.    The City Defendants admit as much of Paragraph 350 which states that

Investigator Tomesha Angelo was listed as the case coordinator but deny the remainder of

the allegations contained in the Paragraph.

       37.    Paragraph 351 is a conclusory statement of law and thus requires no answer,

if it is determined that such a paragraph requires an answer said Paragraph is denied.

       38.    As and for an Answer to Paragraph 372, 374 and 376 the City Defendants

deny the allegations contained in the Paragraphs and direct the Court to the Grand Jury

Testimony of Officers Kester, Drake and Mitchell.

       39.    The City Defendants admit as much of Paragraph 387 that Officers Kester and

Drake and Investigator Tomesha Angelo were not disciplined but deny the remainder of the

allegations contained in this Paragraph.
     Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 8 of 12




      40.    As and for an answer to Paragraph 393, the City of Rochester admits that its

attorney produced documents to the Plaintiff’s Attorney for convenience purposes but

denies the remainder of the Paragraph.

      41.    Paragraph 395 is a conclusory statement of a policy and thus requires no

answer, if it is determined that such a paragraph requires an answer said Paragraph is

denied.

      42.    As and for an Answer to Paragraph 396 the City Defendants deny the

allegations made in the Paragraph and direct the Court to the General Order and SRR Form

referred to in the Paragraph.

      43.    As and for an Answer to Paragraph 398 the City Defendants deny the

allegations made in the Paragraph and direct the Court to the General Order and SRR Form

referred to in the Paragraph.

      44.    The City Defendants admit as much of Paragraph 405 that Officer Mitchell was

not disciplined but deny the remainder of the allegations contained in this Paragraph.

      45.    Paragraph 408 uses subjective language in the context of a police officer and

the City Defendants will not provide an answer to an allegation premised upon subjective

language.

      46.    Paragraph 409 uses subjective language in the context of a police officer and

the City Defendants will not provide an answer to an allegation premised upon subjective

language.

      47.    Paragraph 410 uses subjective language in the context of a police officer and

the City Defendants will not provide an answer to an allegation premised upon subjective

language.
     Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 9 of 12




       48.     Paragraph 411 uses subjective language in the context of a police officer and

the City Defendants will not provide an answer to an allegation premised upon subjective

language.

       49.     Paragraph 416 is premised on language asserted by the Plaintiff’s Attorney

and not by any City Defendants and the City Defendants will not provide an answer to an

allegation set forth in this manner.

       50.     Paragraph 417 is premised on language asserted by the Plaintiff’s Attorney

and not by any City Defendants and the City Defendants will not provide an answer to an

allegation set forth in this manner.

       51.     As and for an Answer to Paragraph 504 the City Defendants deny the portion

of the allegation which states that they are “therefore responsible for their conduct” but admit

the remainder of the Paragraph.

       52.     By Decision and Order dated March 25, 2019, United States District Court

Judge Michael A. Telesca dismissed the Seventh Cause of Action with prejudice and thus

no answer is required from the City for Paragraphs (534-538).


       53.     By Decision and Order dated March 25, 2019, United States District Court

Judge Michael A. Telesca dismissed the Ninth Cause of Action with prejudice and thus no

answer is required from the City for Paragraphs (545-551).


       54.     As and for an Answer to Paragraphs (579-581) the City Defendants deny the

allegations made in the Paragraph and direct the Court to the PSS Investigation used as

authority for the Plaintiff’s allegation.
     Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 10 of 12




        55.   As and for an Answer to Paragraphs 590 the City Defendants deny the

allegations made in the Paragraph and direct the Court to the authority stated by the

Plaintiff.

        56.   As and for an Answer to Paragraphs (596-720) the City denies the allegations

contained in these paragraphs. These paragraphs attempt to give a running narrative of

actions by numerous Rochester Police Department by the Plaintiff’s Attorney’s subjective

interpretation. The allegations contained within the above denied paragraphs are neither

accurate nor factual but instead are cobbled together from the Plaintiff’s Attorney’s belief of

police misconduct, various interest groups and faulty news sources.


        57.   By Decision and Order dated March 25, 2019, United States District Court

Judge Michael A. Telesca dismissed the Eleventh Cause of Action with prejudice and thus

no answer is required from the City for Paragraphs (753-786).



                              FIRST AFFIRMATIVE DEFENSE

        58.   The Amended Complaint fails to state a claim for relief.

                             SECOND AFFIRMATIVE DEFENSE

        59.   Any use of force by defendants was objectively reasonable and justified under

New York State and Federal Law.

                              THIRD AFFIRMATIVE DEFENSE

        60.   Defendants exercised their professional judgment and are entitled to good

faith immunity and discretionary immunity from suit.

                             FOURTH AFFIRMATIVE DEFENSE

        61.   Plaintiff unlawfully provoked any use of force.
    Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 11 of 12




                                FIFTH AFFIRMATIVE DEFENSE

       62.     Defendant officers acted reasonably and did not violate clearly established

federal law. Accordingly, they are entitled to qualified immunity from suit.

                                SIXTH AFFIRMATIVE DEFENSE

       63.     Plaintiff may have failed to mitigate his damages.

                             SEVENTH AFFIRMATIVE DEFENSE

       64.     There was probable cause for Plaintiff’s arrest and prosecution.

                               EIGHTH AFFIRMATIVE DEFENSE

       65.     Insofar as Plaintiff purports to assert any State law causes of action, they are

time barred.

                               NINTH AFFIRMATIVE DEFENSE

       66.     Plaintiff’s injuries were caused by his own actions and were not proximately

caused by any acts or omissions of the Defendant officers.

                               TENTH AFFIRMATIVE DEFENSE

       67.     Certain of the individual Defendants were not personally involved in Plaintiff’s

apprehension.

                             ELEVENTH AFFIRMATIVE DEFENSE

       68.     Plaintiff has filed a late and defective notice of claim with the City.
      Case 6:18-cv-06464-EAW-MJP Document 28 Filed 04/12/19 Page 12 of 12




       WHEREFORE, defendants demand judgment dismissing the Plaintiff's Amended
Complaint, together with the costs and disbursements of this action.

Dated: April 12, 2019               TIMOTHY R. CURTIN, Corporation Counsel


                                    _____/S/___________________________________
                              BY:   John M. Campolieto, of Counsel
                                    Attorneys for Defendants
                                    City Hall Room 400A,
                                    30 Church Street
                                    Rochester, New York 14614
                                    (585) 428-87410

To:    ROTH & ROTH LLP
       Elliot D. Shields, Esq.
       Attorneys for Plaintiff
       192 Lexington Avenue, Suite 802
       New York, New York 10016
       (212) 425-1020
       eshields@rothandrothlaw.com
